              Case 2:20-cv-00866-RSM Document 37 Filed 03/22/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DONALD L. CALVIN,

 9                              Plaintiff,                  CASE NO. 2:20-cv-00866-RSM-BAT

10           v.                                             ORDER DISMISSING CASE

11   BILL ELFO, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the assigned Magistrate Judge, any

15   objections or responses to that, and the remaining record, the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The Court Grants Defendants’ motion for summary judgment, Dkt. 29, and

18   dismisses the case with prejudice.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          DATED this 22nd day of March, 2021.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER DISMISSING CASE - 1
